Exhibit 10.1 PROMISSORY NOTE Beverage Master Holding Corp. 8rentice Ave 1500 Greenwood Village, CO 80111, December 14 , 2007 303-981-2009 FOR VALUE RECEIVEDBeverage Master Holding Corp., a Colorado Corporation, (“Borrower”), hereby covenants and promises to pay toBrian Sobnosky(the “Holder”), the sum ofThirty five thousand($35,000 ), together with interest at the rate of six (6) percent per annum, in lawful money of the United States of America, payable upon demand (the “Due Date”), with the final payment to include all principal and accrued interest.Any and all payments shall be accrued to the Due Date. Borrower shall have the right to prepay, without penalty, all or any part of the unpaid balance of this Note at any time on five (5) days prior written notice.Borrower shall not be entitled to re-borrow any prepaid amounts of the principal, interest or other costs or charges. Borrower is duly authorized to enter into this Note. Further, it is agreed that if this Note is not paid when due or declared due hereunder, the principal and accrued interest thereon shall draw interest at the rate of fifteen (15) percent per annum, and that failure to make any payment of principal or interest when due or any default under any encumbrance or agreement securing this Note shall cause the whole note to become due at once, or the interest to be counted as principal, at the option of the holder of the Note.The makers and all endorsers, guarantors, sureties, accommodation parties hereof and all other persons liable or to become liable for all or any part of this indebtedness, hereof severally and jointly waive presentment for payment, protect diligence, notice of nonpayment and of protest, and agreement to any extension of time of payment and partial payments before, at or after maturity.The makers, endorsers, guarantors, sureties, accommodation parties hereof, and all other persons liable or to become liable on this Note agree jointly and severally, to pay all costs of collection, including reasonable attorneys' fees and all costs of suit, in case the unpaid principal sum of this Note or any payment of interest or principal and interest thereon or any premium is not paid when due, or in case it becomes necessary to protect the security for the indebtedness evidenced hereby, or for the foreclosure by the Holder of any collateral, or in the event the holder is made a party to any litigation because of the existence of the indebtedness evidenced by this Note or because of the existence of any security instrument pledged as security for the payment of this Note, whether suit be brought or not, and whether through courts of original jurisdiction, as well as appellate or bankruptcy courts or other legal proceeding. This Note is not secured. Borrower and Holder acknowledge that the Note is enforceable, valid and binding upon the parties hereto.This Agreement shall be binding upon and inure to the benefit of (a) the heirs, executors and legal representatives of Holder upon Holder’s death and (b) any successor of the Borrower.Any such successor of the Borrower shall be deemed substituted for the Borrower under the terms of this Note for all purposes.As used herein, “successor” shall include any person, firm, corporation or other business entity which at any time, whether by purchase, merger or otherwise, directly or indirectly acquires all or substantially all of the assets or business of the Borrower. This Agreement shall be construed and interpreted in accordance with the laws of the State of Colorado without reference to conflict of laws principle.Any action commenced by a party herein shall be venued in the appropriate court of competent jurisdiction located in the County of Arapahoe, State of Colorado. By: /s/ Robert Fierra Robert Fierra President
